PER CURIAM.
Appellant seeks reversal of an order, entered without an evidentiary hearing, denying his motion to vacate his 1969 conviction, which was entered pursuant to a guilty plea, for first-degree murder and to set aside his sentence of life imprisonment.
We have carefully reviewed the record on appeal and the briefs submitted by counsel. Upon our consideration thereof, we conclude that appellant has failed to demonstrate that reversible error was committed in the proceedings below, and the order appealed herein is affirmed. The trial court properly considered the allegations made by appellant in his motion to vacate to be conclusively refuted by the record of proceedings at the time the plea of guilty was entered. Garcia v. State, 228 So.2d 300 (Fla.App.3rd, 1969).
Affirmed.
JOHNSON, Acting C. J., and BOYER and MILLS, JJ., concur.